               Case 1:20-cv-03664-PKC Document 7
                                               6 Filed 06/22/20
                                                       06/21/20 Page 1 of 1




     June 21, 2020

     Honorable P. Kevin Castel
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

     Re:     Rainey v. Outdoor Hub, LLC (1:20-cv-3664-PKC)

     Dear Judge Castel,

     We represent Plaintiff, Joshua Rainey, in the above in-captioned case. The parties are starting to
     discuss settlement and are hopeful a settlement can be reached. We respectfully request that the
     initial conference scheduled June 24, 2020 be adjourned 30 days so that the parties have time to
     settle the matter. This is the first request of an adjournment of the initial conference.

     The Court’s consideration is much appreciated.


                                                          Respectfully submitted,

                                                          /s/Richard Liebowitz
                                                          Richard P. Liebowitz

                                                          Counsel for Plaintiff Joshua Rainey

Conference adjourned from June 24, 2020 to July 27, 2020 at 2:00pm.

No later than seventy-two hours before the conference, plaintiff(s)’ counsel shall:
(a) docket a letter on ECF to the Court with copy to all opposing counsel containing the call-in information
and email the letter to castelnysdchambers@nysd.uscourts.gov; and

(b) for an initial pretrial conference, email a copy of the agreed upon (or disputed) Civil Case Management
Plan & Scheduling Order to: castelnysdchambers@nysd.uscourts.gov.

SO ORDERED.
June 22, 2020
